DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9 November 2020 has been considered by the examiner.

Claim Interpretation
Applicant uses the phrase “computer readable storage medium” in claims 15-20.   Applicant further provides a limiting definition of the phrase in paragraph 43 that limits the phrase to only statutory embodiments and excludes non-statutory signals and transitory media.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No.  2019/0147371 by Deo et al. in view of U.S. Patent Application Publication No. 2017/0316391 by Peikert et al. 
As to claims 1, 8 and 15, Deo discloses a method/system/computer program product comprising: 
identifying a model to be validated that is stored in a repository (Deo: Fig 1A; Page 2, Sec 15-16; and Fig 4; Page 9, Sec 79-80; model received from source where it is stored); 
automatically computing and recording one or more model metrics for the model to be validated (Deo: Fig 4; Page 9, Sec 84 – Page 10, Sec 89; model metrics captured); 
comparing the computed metrics with one or more encoded rules and policies to determine if the model to be validated complies with the one or more encoded rules and policies (Deo: Fig 4; Page 9, Sec 84 – Page 10, Sec 89; captured metrics compared  and 
outputting a notification to a device indicating a validation status of the model to be validated based on the comparison of the computed tamper-proof metrics with the one or more encoded rules and policies (Deo: Fig 4; Page 9, Sec 84 – Page 10, Sec 96; notification of successful validation provided).  
Deo does not expressly disclose recording the metrics in a tamper proof manner.
Piekert discloses recording the metrics in a tamper proof manner (Piekert: Page 15, Sec 173; smart model validation metrics tamper proof).
Deo and Piekert are analogous art because they are from the common area of  AI/ML model validation.
It would have been obvious, at or before the effective filing date of the instant application, to use the tamper proof metrics of Piekert in the system of Deo.  The rationale would have been to have a provable basis for validation (Piekert: Page 15, Sec 173).

Claims 2, 4, 9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No.  2019/0147371 by Deo et al. in view of U.S. Patent Application Publication No. 2017/0316391 by Peikert et al. further in view of U.S. Patent Application Publication No. 2020/0090063 by Reynolds et al. 
As to claims 2, 9 and 16, the modified Deo/Piekert reference discloses all recited elements of claims 1, 8 and 15 from which claims 2, 9 and 16 depend. 
The modified reference does not expressly disclose wherein identifying the model to be validated comprises: receiving instructions via an application programming interface (API) to initiate validation of the model. 
Reynolds discloses wherein identifying the model to be validated comprises: receiving instructions via an application programming interface (API) to initiate validation of the model (Reynolds: Page 4, Sec 116- Page 5, Sec 119 and Page 6, Sec 173-175; validation starts with API call).
The modified reference and Reynolds are analogous art because they are from the common area of  AI/ML model validation.
It would have been obvious, at or before the effective filing date of the instant application, to use the API validation of Reynolds in the system of the modified reference.  The rationale would have been to allow for user control over the validation process (Reynolds: Page 6, Sec 173-175).
As to claims 4 and 11, the modified Deo/Piekert/Reynolds reference further discloses wherein identifying the model to be validated comprises: periodically initiating a validation check on the model. (Reynolds: Page 4, Sec 116- Page 5, Sec 119 and Page 6, Sec 173-175; validation starts with API call).

Allowable Subject Matter
Claims 3, 5-7, 10, 12-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2015/0193697 by Vasseur et al. discloses using metrics to validate a model
U.S. Patent Application Publication No. 2018/0082239 by Baloch discloses using metrics to validate a model
U.S. Patent Application Publication No. 2019/0087469 by Zhang et al. discloses using compared metrics to validate a model

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432